As filed with the Securities and Exchange Commission on October 7, 2016 Registration No. 333-112218 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement under the Securities Act of 1933 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 555 Turnpike Street, Canton, Massachusetts (Address of Principal Executive Offices) (Zip Code) DESTINATION XL GROUP, INC. 401(K) SAVINGS PLAN (formerly known as Casual Male Retail Group, Inc. 401(k) Salary Savings Plan And Casual Male Retail Group, Inc. 401(k) Hourly Savings Plan) (Full title of the plan) Robert S. Molloy Senior Vice President, General Counsel and Secretary Destination XL Group, Inc. 555 Turnpike Street
